Case 1:21-cv-00276 Document1 Filed 05/04/21 Page 1 of 6 PagelD #: 17

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

=D
MAY - A 2021

 

  
 

 

UNITED STATES DISTRICT COUR

for the

  

Southern District of West Virginia

 

 

RORY L. PEARY Il, CLERK
U.S. District Court

Bluefield Division | southem District of West Virginia

 

 

 

 

Case No. | 1s X17 CO2RTE

(to be filled in by the Clerk's Office)

 

Lora Leigh Mccoy

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)
-V-

Jury Trial: (check one) Ml Yes L] No

 

 

Frontier Communications

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

 

 

needed.
Name Lora Leigh Mccoy
Street Address 304 Upper Pine Street
City and County Princeton Mercer County
State and Zin Code West Virginia 24740
Telephone Number 304 308 8672
E-mail Address loramccv87 @vahoo.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known). Attach additional pages if needed.

Page | of 7
Case 1:21-cv-00276 Document1 Filed 05/04/21 Page 2 of 6 PagelD #: 18

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. |

Name Frontier Communicatios

 

 

Job or Title (if known)

 

 

 

 

Street Address 401 Merritt 7

City and County Norwalk Fairfield county
State and Zip Code CT 06851

Telephone Number 203-614-5600

 

 

E-mail Address (if known)

 

 

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
Citv and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

Page 2 of 7
Case 1:21-cv-00276 Document1 Filed 05/04/21 Page 3 of 6 PagelD #: 19

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name

Street Address
City and County
State and Zip Code
Telephone Number

II. Basis for Jurisdiction

 

Frontier Communications

 

300 Bland Street

 

Bluefield Mercer

 

WV 24701

 

 

800-921-8101

 

 

This action is brought for discrimination in employment pursuant to (check all that apply):

XI

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VI, you must first obtain a

Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity

Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities

Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

 

Relevant state law (specify, if known):

 

 

Relevant city or county law (specify, if known):

 

 

 

 

Page 3 of 7
Case 1:21-cv-00276 Document1 Filed 05/04/21 Page 4 of 6 PagelD #: 20

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Il.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Retaliation.

MNOOOUOUOO

Other acts (specify):

Termination of my employment.
Failure to promote me.
Failure to accommodate my disability.

Unequal terms and conditions of my employment.

 

Harrassment from Co-workers. My appearance and Sexual
Orientation. Hostile Environment

 

 

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

 

 

 

 

 

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
Sept 2019
C. I believe that defendant(s) (check one):
C] is/are still committing these acts against me.
Xx is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race
color
gender/sex Appearance and Orientation
religion

national origin

age (year of birth)

OOOOwOO

 

 

 

 

(only when asserting a claim of age discrimination.)

 

 

disability or perceived disability (specify disability)

 

 

 

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 7
Case 1:21-cv-00276 Document1 Filed 05/04/21 Page 5 of 6 PagelD #: 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

 

I was hired by Frontier Communications on May 22 2010. The most recent incidents that occurred is in
this complaint.From Aug-Sept 2019. I was called names, items on my desk thrown under my desk, items
left on my desk. Iwas called man looking Mother Fucker, IT, Freak, and told you people should not
work here and,False allegations made against me. | informed my supervisor, HR department and
Manager of these incidents. The actions continued, due to the ongoing harrassment I was very
uncomfortable .I gave my id card to my Supervisor Elisha Edgell. and informed her I did not want to be
there anymore. Frontier Communications Code Of Conduct States "Sexual Orientation" discrimination
as unacceptable .Please see attachments ..

 

 

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

 

| Dec 12" 2019

 

B. The Equal Employment Opportunity Commission (check one):
C] has not issued a Notice of Right to Sue letter.
XX] issued a Notice of Right to Sue letter, which I received on (date) | 4/8/2021

 

 

 

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

CJ 60 days or more have elapsed.
C] less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 7
Case 1:21-cv-00276 Document1 Filed 05/04/21 Page 6 of 6 PagelID #: 22

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Frontier Communications allowed the work environment to become so intolerable for me after 9 years of
employment . J am asking punitive damages of 1 lyears of employment to 20 years in which I would have retired.
Approx $45,000 year. $495,000 plus Pension I would have accrued Approx. $50,000. Total $495,000, Frontier
Communications did not correct employees actions.

 

 

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

 

 

 

Date of signing: 5/3/2021

 

 

Signature of Plaintiff NN Xiu WME:
Printed Name of Plaintiff LOR hr Leth Mm 6 Y

 

 

 

 

B. For Attorneys

 

 

 

Date of signing:

 

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

Street Address

 

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

 

 

Page 6 of 7
